Exhibit 10.1

SECOND AMENDMENT TO THE

EXECUTIVE DEFERRED COMPENSATION AGREEMENT BETWEEN

PEMCO AVIATION GROUP, INC. AND RONALD A. ARAMINI

December 29, 2006

WHEREAS, Pemco Aviation Group, Inc. (the “Company”) and Ronald A. Aramini (the
“Executive”) made and entered into an Executive Deferred Compensation Agreement
as of May 3, 2002 (the “Agreement”);

WHEREAS, Section 4.03 of the Agreement provides that the Agreement may be
amended by the Company at any time, provided that the Executive specifically has
consented in writing to the amendment in advance of the effective date thereof;

WHEREAS, the Agreement previously was amended by the Executive and the Company
effective as of May 16, 2003;

WHEREAS, the Company and Executive desire to reduce the Company’s financial
obligations and thereby increase the Company’s capital;

WHEREAS, the Company and Executive desire to further amend the Agreement to
eliminate Company’s obligation to make a calendar year lump sum contribution in
cash to the Trustee after January 5, 2007; and

WHEREAS, the Executive has by signing below consented in advance in writing to
the changes to be made by this Amendment.

NOW, THEREFORE, the Agreement hereby is amended as follows, effective as of the
date first above written:

1. Calendar Year Contributions. Section 2.02 of the Agreement (“Calendar Year
Contributions”) is deleted and the following is inserted in place thereof:

Section 2.02. Calendar Year Contributions. In accordance with the immediately
following schedule, the Company, subject to the applicable provisions of
Section 2.03, shall prior to January 6, 2007 remit calendar year lump sum
contributions in cash to the Trustee to be held in the Trust by the Trustee and
to be invested by the Trustee under the terms of the Trust:



--------------------------------------------------------------------------------

Calendar Year

  

Lump Sum

Contribution

   Lump Sum Contribution Remittance Period

2002

   $287,820.00    January 1, 2003 through January 5, 2003

2003

   $308,560.00    January 1, 2004 through January 5, 2004

2004

   $296,000.00    January 1, 2005 through January 5, 2005

2005

   $324,240.00    January 1, 2006 through January 5, 2006

2006

   $359,861.00    January 1, 2007 through January 5, 2007

2. Attachment Two. ATTACHMENT TWO to the Agreement hereby is deleted in its
entirety.

3. The Agreement and all of other the terms, provisions, and conditions of
thereof (including, without limitation, ATTACHMENT ONE) not herein amended shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment below, the
same to be effective as of the date first above written.

 

COMPANY:

PEMCO AVIATION GROUP, INC.

By:

 

/s/ Randall C. Shealy

Name:

  Randall C. Shealy

Title:

  Executive Vice President and       Chief Financial Officer

Date:

  December 28, 2006



--------------------------------------------------------------------------------

EXECUTIVE: By:  

/s/ Ronald A. Aramini

Print Name:   Ronald A. Aramini Date: December 28, 2006